NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2, 4, 6-10, 12-14, and 17-20 are pending. Claims 3, 5, 11, and 15-16 are canceled. Amendment has overcome rejections under 35 USC 112(b) and 35 USC 103. 

Claim Interpretation
 In the remarks filed December 9, 2021 regarding previously set forth rejections under 35 USC 112(b) of claim 3, applicant states:

    PNG
    media_image1.png
    384
    657
    media_image1.png
    Greyscale
The limitation “directly feeding a plurality of final slices to the additive manufacturing system prior to generating a three-dimensional (3-D) geometry of the support structure” now recited in both independent claim 1 and independent claim 14 will be interpreted to require directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the recited imaging software. This distinction is necessary to distinguish the claimed “a three-dimensional (3-D) geometry of the support structure” from any three-dimensional subdivision or derived geometry of the support structure such as a stacked layer of a plurality of slices.
Claims 1 and 14 establish what is a “final slice” by reciting “generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure; duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration; trimming the 2-D unit cell slices by a boundary of the lattice configuration; and combining the trimmed 2-D unit cell slices to form a final slice of the lattice configuration”; therefore, the limitation “a plurality of final slices” will be interpreted as a plurality of slices formed according the steps “generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure; duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration; trimming the 2-D unit cell slices by a boundary of the lattice configuration; and combining the trimmed 2-D unit cell slices”.

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 14 recite methods for additively manufacturing a component. Claims 1 and 14 recite generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure; duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration; trimming the 2-D unit cell slices by a boundary of the lattice configuration; and combining the trimmed 2-D unit cell slices to form a final slice of the lattice configuration. Claims 1 and 14 require forming via an additive manufacturing system support structure and a component body according to some plurality of slices, and after the support structure and the component body solidify, removing all of the support structure from the component body to form the component. Claims 1 and 14 further require directly feeding a plurality of final slices to the additive manufacturing system prior to generating a three-dimensional (3-D) geometry of the support structure, which is interpreted to require directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the recited imaging software, and “a plurality of final slices” interpreted as a plurality of slices formed according to the claimed processes.
Engel (US20150197862), the closest prior art referenced of record to both claim 1 and claim 14, generates a geometry of the support structure prior to feeding imaging data to the additive manufacturing system [0035]. Aremu (Aremu, Adeyemi Oladapo, et al. "A voxel-based method of constructing and skinning conformal and functionally graded lattice structures suitable for additive manufacturing." Additive Manufacturing 13 (2017): 1-13), which was previously relied upon in combination with Engel to meet limitations of independent claim 1 presented December 9, 2021, explicitly discloses generating the entire geometry of the produced component, including lattice structures, prior to feeding the image files to an additive manufacturing system (page 10 section 3.5). Musuvathy (US20150193559), which was previously relied upon to meet limitations of claim 3, discloses generating the entirety of the lattice structure before manufacturing the lattice structure (Fig. 14). Hussein (HUSSEIN et al., Advanced lattice support structures for metal additive manufacturing, Journal of Materials Processing Technology, Volume 213, Issue 7, 2013, Pages 1019-1026), which is presently relied upon to meet additional limitations of claim 6 discloses generating a lattice structure according to a volume prior to additively manufacturing the structure (page 1020 right column).
Given the cited references of record suggests feeding some explicit model of the support structure to the additive manufacturing system, the cited references do not suggest directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the imaging software recited in claim 1.
Claims 2, 4, 6-10, and 12-13 depend on claim 1, and therefore incorporate all limitations of independent claim 1 by dependence. Claims 17-20 depend on claim 14 and therefore incorporate all limitations of independent claim 14 by dependence. The dependent claims define over prior art for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736